Exhibit 10 (p)

Alberto-Culver Company

Executive Deferred Compensation Plan



--------------------------------------------------------------------------------

Table of Contents

 

I.

  

Preamble, Definitions and Purpose

   1

1.1

  

Preamble

   1

1.2

  

Definitions

   1

1.3

  

Purpose

   3

1.4

  

Bonus Deferrals

   3

II.

  

Participation

   4

2.1

  

Participation, Notification and Election

   4

2.2

  

Deferral Procedure

   4

2.3

  

Intentionally Omitted

   5

2.4

  

Establishment of Accounts

   5

2.5

  

Account Valuation and Earnings

   5

2.6

  

Benefit Payments

   5

2.7

  

Intentionally Omitted

   6

2.8

  

Additional Company Contributions

   6

2.9

  

Change in Control

   8

III.

  

General Provisions

   8

3.1

  

Funding

   8

3.2

  

Vesting

   8

3.3

  

In-Service Withdrawals

   9

3.4

  

Beneficiary Designation

   9

3.5

  

Death Benefits

   10

3.6

  

Administration

   10

3.7

  

Administrative Fees and Expenses

   10

3.8

  

Claims Procedure

   10

3.9

  

Tax Liability

   11

IV.

  

Exempt Status

   12

V.

  

Indemnification

   12

VI.

  

Amendment and Termination

   12

VII.

  

Miscellaneous

   12

7.1

  

Nonassignability

   12

7.2

  

No Contract of Employment

   12

7.3

  

Participant Litigation

   13



--------------------------------------------------------------------------------

7.4

  

Participant and Beneficiary Duties

   13

7.5

  

Governing Law

   13

7.6

  

Validity

   13

7.7

  

Notices

   13

7.8

  

Successors

   13



--------------------------------------------------------------------------------

I.

Preamble, Definitions and Purpose

 

1.1

Preamble

Pursuant to this plan document, Alberto-Culver Company will maintain an unfunded
deferred compensation plan, to be established as of the date that the Delaware
corporation having the name or previously having the name New Sally Holdings,
Inc. (“New Sally”) distributes the then outstanding Common Stock of the Company
to holders of common stock $.01 par value per share of New Sally (“Effective
Date”), and to be known as the Alberto-Culver Company Executive Deferred
Compensation Plan (“Plan”). Under the terms of the Plan, eligible employees of
the Alberto-Culver Company and certain of its domestic subsidiaries are allowed
to defer a portion of their Compensation. Participants and their beneficiaries
shall have no interest in any Company assets as a source of funds to satisfy the
benefit obligations under the Plan. The Plan constitutes an unsecured promise by
the Company to make benefit payments in the future and Participants shall have
the status of general unsecured creditors of the Company.

The Plan was approved by the stockholders of the Company on November 13, 2006.
At the time of approval by the stockholders of the Company, the name of the
Company was New Aristotle Holdings, Inc. Following the time of adoption, the
name of the Company will be changed to Alberto-Culver Company. At the time of
adoption of the Plan by the Company, a plan with the same name was maintained by
Alberto-Culver Company, as then constituted (EIN: 36-2257936) (the “Prior
Plan”). As of the Effective Date, (i) all amounts that were deferred or became
vested under the Prior Plan on or after January 1, 2005 with respect to current
or former employees of the Company shall be credited to Participant accounts and
be paid pursuant to the terms of this Plan, and (ii) all amounts that were
deferred or became vested prior to January 1, 2005 with respect to current or
former employees of the Company shall continue to be governed by the Prior Plan.

 

1.2

Definitions

Capitalized terms are generally defined in the Section where used. The following
terms appear in several Sections and are defined below for convenient reference:

 

(a)

“Beneficiary” -One or more individuals, trusts or other entities that are
designated in the most recent writing by the Participant to receive a benefit in
the event of the Participant’s death. If more than one Beneficiary survives the
Participant, such benefit payments shall be made equally to all such
Beneficiaries, unless otherwise indicated by the Participant on the beneficiary
form.

 

(b)

“Code” -The Internal Revenue Code of 1986, as amended.

 

(c)

“Compensation” -The salary and commissions, where applicable, and bonuses of an
employee as set by the Company for a Plan Year, exclusive of any amounts payable
under severance plans, option plans, and any other benefit or welfare plan of
the Company now or hereafter existing; provided, that Compensation shall also
include incentive pay under the Company’s management incentive plans, middle
management bonus plans and sales incentive plans, but expressly excluding any
incentive pay under the Company’s 1994 Shareholder Value Incentive Plan. The
Plan Administrator shall have the discretion to determine which type of
incentive pay are included in



--------------------------------------------------------------------------------

 

Compensation under the foregoing definition, which includes the authority to add
or delete incentive plans of the Company.

 

(d)

“Compensation Committee” -the Compensation and Leadership Development Committee
of the Board of Directors of Alberto-Culver Company.

 

(e)

“Company” -Alberto-Culver Company and any direct or indirect domestic
subsidiaries which, with the consent of Alberto-Culver Company, adopts this Plan
by resolution of its board of directors. On the date hereof , Alberto-Culver
(P.R.) Inc., Alberto-Culver USA, Inc., St. Ives Laboratories, Inc., Pro-Line
International, Inc., Alberto-Culver Overseas, Inc., and Alberto-Culver
International, Inc. have adopted this Plan with the consent of Alberto-Culver
Company.

 

(f)

“Deferral Agreement Form” -A written agreement between a Participant and the
Company to defer receipt of future Salary Compensation and/or Bonus
Compensation. The Plan Administrator may amend this form from time to time. The
Plan Administrator may adopt procedures providing for the Deferral Agreement
Form to consist of elections made by a Participant using a website, telephone
voice response system, or other electronic means.

 

(g)

“Disability” – A medically determinable physical or mental impairment that can
be expected to result in death or can be expected to last for a continuous
period of not less than 12 months, and which entitles the Participant to receive
disability benefits for a period of not less than 3 months under the
Alberto-Culver Company Long Term Disability Plan or any other plan maintained by
the Company.

 

(h)

“Eligible Compensation” -The salary and commissions, where applicable, of an
employee as set by the Company for a Plan Year, exclusive of any amounts payable
under bonus and incentive plans, severance plans, option plans, and any other
benefit or welfare plan of the Company now or hereafter existing.

 

(i)

“Excess Compensation” -Compensation that cannot be taken into account under the
401(k) Plans or the Profit-Sharing Plan because such Compensation exceeds the
limit on maximum includable compensation established under Section 401(a)(17) of
the Code.

 

(j)

“ERISA” -The Employee Retirement Income Security Act of 1974, as amended.

 

(k)

“401(k) Plan” -The Alberto-Culver 401(k) Savings Plan and, if so determined by
the Compensation Committee, any other plan sponsored by a participating Company
that provides a cash or deferred election under Section 401(k) of the Code.

 

(l)

“Highly Compensated Employee” -an employee of the Company whose Eligible
Compensation is greater than the dollar amount set forth in Code Section 414(q)
(or any successor provision), as adjusted by the Internal Revenue Service from
time to time.

 

(m)

“Key Employee” – A Participant who is a “specified employee” as defined in
Section 409A of the Code. The status of Participants as Key Employee shall be
determined as of the last day of each Plan Year, and shall apply for the
12-month period beginning on the following April 1.

 

- 2 -



--------------------------------------------------------------------------------

(n)

“Bonus Compensation” – The annual cash bonus paid under either the
Alberto-Culver Company Management Incentive Plan (“MIP”) or Management Bonus
Plan (“MBP”).

 

(o)

Intentionally Omitted

 

(p)

“Salary Compensation” – Salary and commissions, where applicable, of any
employee as set by the Company for a Plan Year.

 

(q)

“Participant” -A Highly Compensated Employee who meets the participation
requirements set forth in Section 2.1 and either elects to participate in the
Plan in accordance herewith or is credited with additional contributions
pursuant to Section 2.8.

 

(r)

“Plan Administrator” -An individual selected from time to time by the
Compensation Committee to administer the Plan and perform all accounting and
administrative functions in connection therewith. All or a portion of the
accounting and administrative functions may be delegated by the Plan
Administrator to a third party.

 

(s)

“Plan Year” -Each 12 consecutive month period commencing on January 1 and ending
on December 31.

 

(t)

“Profit-Sharing Plan” -The Alberto-Culver Company Employees’ Profit Sharing
Plan.

 

(u)

“Termination of Employment” –Any “separation from service” within the meaning of
Section 409A of the Code.

 

1.3

Purpose

Alberto-Culver Company and certain of its domestic subsidiaries sponsor the
401(k) Plans for the benefit of their U.S. employees and their beneficiaries.
Each of the 401(k) Plans operate as a “qualified plan”, as defined under the
Code, and therefore are subject to deferral limitations contained therein. The
Plan is established to mitigate the effect of these limitations by allowing
Participants to defer a greater portion of their Compensation and the earnings
thereon than is permitted solely under the 401(k) Plans, and to provide for
certain other forms of deferred compensation for Participants.

 

1.4

Bonus Deferrals

Participants under the MIP and MBP will be entitled to defer a portion of their
Bonus Compensation under the terms of this Plan, provided such participants
qualify as a Highly Compensated Employee. All such amounts deferred hereunder
shall be governed by the terms of this Plan and not by the terms of the MIP or
MBP. In no event shall any deferral of Bonus Compensation exceed the actual cash
bonus paid under the MIP or MBP, less all amounts withheld therefrom.

 

- 3 -



--------------------------------------------------------------------------------

II.

Participation

 

2.1

Participation, Notification and Election

The Plan Administrator shall provide notification to the Highly Compensated
Employees of their eligibility to participate in the Plan. The determination of
whether an employee is a Highly Compensated Employee will be calculated based
upon such employee’s applicable Eligible Compensation in the preceding calendar
year. The determination of whether a new hire is a Highly Compensated Employee
will be calculated based upon such new hire’s initial annual salary (without
regard to commissions, if any) at the time of hire. The Plan Administrator shall
further provide eligible employees with a Deferral Agreement Form. Eligible
employees shall elect on the Deferral Agreement Form for the applicable Plan
Year, the (i) percentage of Salary Compensation and/or Bonus Compensation to be
deferred in that Plan Year, (ii) commencement date of distributions with respect
to deferrals made in such Plan Year, (iii) method of distribution which may be
either a single-sum distribution or annual distribution installments which can
be no more than ten, and (iv) any other elections required by the Plan
Administrator and set forth on the Deferral Agreement Form. In the case of
annual installments, each installment shall be equal to the balance in the
Participant’s account immediately prior to the installment divided by the number
of remaining installments, and if any distribution to a Key Employee is required
to be deferred until six months after his termination of employment, such
deferral shall apply only to the first installment and the remaining
installments shall be paid in accordance with the original schedule. A
Participant is not permitted to (i) defer Salary Compensation or Bonus
Compensation for a pay period which has commenced prior to the date on which the
Deferral Agreement Form is signed by the Participant and delivered to the Plan
Administrator and (ii) with the exception of the Participant’s termination of
employment with the Company or a Change in Control as set forth in Section 2.9,
defer Salary Compensation or Bonus Compensation for a period of time less than
three years from the commencement date of such deferrals.

 

2.2

Deferral Procedure

Upon receipt of a properly completed and timely executed Deferral Agreement
Form, the Company will withhold from each paycheck, the designated percentage of
the Participant’s Salary Compensation and/or Bonus Compensation. Changes in
salary during the Plan Year shall be subject to the same Compensation deferral
percentage as previously elected and indicated on the Deferral Agreement Form.
Subject to applicable law, the deferral amount shall not be included as wages
subject to federal income tax on the Participant’s federal income tax
withholding statement. Participant deferrals shall be subject to employment
taxes, including Federal Insurance Contributions Act contributions, and any
state or local taxes as required. The Participant must elect to defer not less
than 1% and not more than 100% of his/her Salary Compensation and/or Bonus
Compensation, provided that under no circumstances shall the amount of (i) Bonus
Compensation deferred exceed 100% of the Participant’s Bonus Compensation less
all amounts withheld therefrom or (ii) Salary Compensation deferred exceed 100%
of the Participant’s Salary Compensation less all amounts withheld therefrom.
Such deferral percentages must be in 1% increments.

All elections shall be made before the beginning of the Plan Year in which the
services are to be performed with the exception of a new hire. A new hire will
be allowed to participate in the Plan

 

- 4-



--------------------------------------------------------------------------------

provided such employee submits a Deferral Agreement Form within 30 days of the
date of hire. In such an event, the new employee shall become a Participant on
the first day of the first payroll period beginning in the next calendar quarter
following the date on which the Deferral Agreement Form is submitted to the Plan
Administrator. If the new employee is eligible to receive, and elects to defer,
Bonus Compensation for the year in which he is hired, the deferral election
shall apply only to the portion of his Bonus Compensation attributable to the
period after the date of the Deferral Agreement Form, determined by daily
proration. If a new employee fails to submit a Deferral Agreement Form within
such 30 day period, the new employee will not be allowed to participate in the
Plan until the beginning of the next Plan Year. Each Plan Year, Participants
will be required to complete a new Deferral Agreement Form prior to the
commencement of such Plan Year if they wish to defer income for that Plan Year.

If in any Plan Year the Company determines that incentive pay, or any portion
thereof, cannot be included in Compensation under the Profit-Sharing Plan or any
401(k) Plan without adversely affecting the tax qualified status of such Plan,
the Plan Administrator may adopt procedures consistent with Section 409A of the
Code to permit each Participant who is otherwise a Highly Compensated Employee
to elect to defer a percentage of the net amount of such incentive pay.

Notwithstanding the foregoing, deferrals under this Plan for the 2006 Plan Year
shall be governed by deferral elections made for the 2006 plan year under the
Prior Plan.

 

2.3

Intentionally Omitted.

 

2.4

Establishment of Accounts

Each Participant shall have an account established by the Plan Administrator and
Participant statements will be distributed to Participants in the Plan on not
less than a quarterly basis. The Company will maintain an accrual for the
aggregate amount of deferred benefits under the Plan on the Company’s accounting
records. A Participant’s account may be divided into subaccounts as necessary to
reflect different payment or vesting terms, or for other purposes as the Plan
Administrator may determine.

 

2.5

Account Valuation and Earnings

The account established for each Participant under Section 2.4 will be valued on
not less than a quarterly basis. Such account shall be adjusted quarterly to
reflect a reasonable fixed annual rate of interest as determined by the
Compensation Committee. This rate may be prospectively adjusted on an annual or
more frequent basis as deemed appropriate by the Compensation Committee. The
rate chosen by the Compensation Committee from time to time shall apply to the
entire balance of all Participants’ accounts.

 

2.6

Benefit Payments

Except as otherwise provided in Sections 2.7 and 2.8, the account established
for each Participant under Section 2.4 shall be payable to the Participant as
provided in the Deferral Agreement Form (or, in the case of a Participant who is
allocated a contribution without having entered into a Deferral Agreement Form,
in such manner as the Participant may elect upon commencing participation in
accordance with procedures established by the Plan Administrator). The Plan
Administrator may allow, in its discretion, for amendments by Participants to
his

 

- 5 -



--------------------------------------------------------------------------------

Deferral Agreement Form with respect to the timing of deferred payments
thereunder, provided such amendments to the timing of deferred payments are in
accordance with Section 409A of the Code, and provided further that for purposes
of Section 409A of the Code all installment payments shall be treated as a
single payment. In the event of any of the following occurrences, the vested
portion of the account established for each Participant under Section 2.4 shall
be payable to the Participant or Beneficiary no later than 90 days after the
last day of the month in which the Plan Administrator receives notification
that:

 

(a)

The Participant’s employment with the Company has terminated and the Participant
has not elected a future deferral payment date in his Deferral Agreement Form,
provided that if the Participant is a Key Employee and the termination of
employment did not result from death or Disability, payment shall be deferred
until six months after the date of termination;

or

 

(b)

a Change in Control occurs as set forth in Section 2.9 (at which time the entire
account shall vest). In addition, upon liquidation of the Company, the Plan
shall be terminated and the vested portion of the accounts established for each
Participant under Section 2.4 shall be payable to each Participant or
Beneficiary as soon as reasonably practicable following such liquidation.

 

2.7

Intentionally Omitted.

 

2.8

Additional Company Contributions.

In addition to the contributions described in Section 2.7, for each Plan Year
the Company shall credit the following amounts to Participants’ accounts:

 

(a)

With respect to Participants who receive Excess Compensation in any Plan Year,
an amount equal to the excess, if any, of (i) the amount of matching
contributions that would have been contributed to the Participant’s account in
the 401(k) Plan for such Plan Year if the Participant’s Excess Compensation had
been taken into account under the 401(k) Plan and the Participant had elected to
defer the maximum percentage of his Compensation (including the Excess
Compensation) permitted under the 401(k) Plan (disregarding any limits imposed
on maximum contributions under the Code, and regardless of whether the
Participant actually elects to defer any portion of his Compensation under this
Plan), over (ii) the amount of matching contributions actually contributed to
such Participant’s 401(k) Plan account for the Plan Year. Such amounts shall be
credited as of the date on which the matching contributions are made under the
applicable 401(k) Plan.

 

(b)

With respect to Participants in the Profit-Sharing Plan who receive Excess
Compensation in the plan year of the Profit-Sharing Plan that ends during the
Plan Year (the “Profit-Sharing Year”), an amount equal to the excess, if any, of
(i) the amount of employer contributions that would have been contributed to the
Participant’s account in the Profit-Sharing Plan for such Profit-Sharing Year if
the Participant’s Excess Compensation had been taken into account under the
Profit-Sharing Plan, over (ii) the amount of employer contributions actually
contributed to such Participant’s Profit-Sharing Plan account for

 

- 6 -



--------------------------------------------------------------------------------

 

such Profit-Sharing Year. Such amounts shall be credited as of the date on which
the employer contributions are made under the Profit-Sharing Plan.

 

(c)

With respect to each Participant who is a participant in the Company’s 1994
Shareholder Value Incentive Plan as of October 1, 2003, a supplemental amount in
an amount to be determined by the Compensation Committee in its sole discretion.
Unless otherwise determined by the Compensation Committee, each such Participant
shall be entitled to a supplemental contribution for the number of Plan Years,
beginning with 2004, equal to the integer determined by dividing the
Participant’s full years of employment with the Company as of December 31, 2003,
by three (disregarding any fractional period). The supplemental contribution for
each Plan Year shall be equal to the total additional Company contributions
allocated to the Participant under Sections 2.8(a) and 2.8(b) above for such
Plan Year. Such amount (the “Section 2.8(c) Credit”) shall be credited no later
than five business days following the date on which the matching contributions
are made under the applicable 401(k) Plan only to Participants entitled to a
supplemental contribution for the Plan Year and still employed on the last day
of the applicable Plan Year, and no Participant shall be entitled to more than
five such payments. The Plan Administrator may divide the Section 2.8(c) Credit
into two credits, provided the full amount of the Section 2.8(c) Credit is made
on or before five business days following the date on which matching
contributions are made under the applicable 401(k) Plan.

 

(d)

Payment of Company contributions (or the first installment thereof depending on
the Participant’s election) credited to a Participant’s account in accordance
with Section 2.8(a), (b) and (c) must be deferred until the earliest of (i) the
Participant’s termination of employment other than by reason of death or
Disability (or six months following the termination of employment in the case of
a Key Employee), (ii) the Participant’s death or Disability, or (iii) a Change
in Control as set forth in Section 2.9.

 

(e)

If in any Plan Year the Company determines that any incentive pay compensation
that is deferred under this Plan, or any other similar type of compensation
designated by the Plan Administrator, or any portion thereof (“Disqualified
Compensation”) cannot be included in Compensation under the Profit-Sharing Plan
or any 401(k) Plan without adversely affecting the tax qualified status of such
Plan, each effected Participant shall receive contributions to his account
calculated under Section 2.8(a) or (b) as if such Disqualified Compensation were
Excess Compensation; provided that if Disqualified Compensation, if included in
Compensation, would have been Excess Compensation, such Participant shall not
receive contributions under this Section 2.8(e) which duplicate those received
under Section 2.8(a) or (b).

 

(f)

The Compensation Committee may, on an individual basis, provide for additional
amounts to be credited to the account of certain Participants, which amounts
may, without limitation, compensate a Participant for deferred compensation or
retirement income that cannot be provided under a tax qualified plan. Such
amounts may be subject to such conditions and limitations, including vesting, as
the Compensation Committee may provide. Any such amounts shall be described in a
written agreement between such Participant and the Company (which may be a
portion of an employment agreement referencing this Plan), and no person shall
have any rights to any such additional contributions in the absence of such a
written agreement.

 

- 7 -



--------------------------------------------------------------------------------

2.9

Change in Control

Notwithstanding any other provisions of the Plan, the entire balance of each
Participant’s account shall be distributed to such Participant as soon as
reasonably practicable after the date of the occurrence of a Change in Control
with respect to such Participant. Such distribution shall be in the form of a
single lump sum cash payment. For purposes of this Section 2.9, the definition
of a Change in Control shall be as defined by Section 409A.

 

III.

General Provisions

 

3.1

Funding

All amounts paid under the Plan shall be paid in cash from the general assets of
the Company. Such amounts shall be reflected on the accounting records of the
Company, but shall not be construed to create or require the creation of a
trust, custodial account or escrow account. No Participant shall have any right,
title, or interest in any assets, accounts or funds that the Company may
establish to aid in providing benefits under the Plan or otherwise. The Plan
does not create a trust or establish any fiduciary relationships between the
Company and any Participant or Beneficiary of the Plan, nor will any interest
other than that of an unsecured creditor exist.

Alberto-Culver Company may, but shall not be obligated to, establish one or more
trusts and contribute, or cause Companies to contribute, amounts to such trusts
to be used for the payment of benefits under this Plan. Any such trust shall be
of the type commonly referred to as a “rabbi trust”, and each Company shall be
treated as the owner of the portion of assets of such trust contributed by such
Company for tax purposes in accordance with Section 671-Section 678 of the Code.
The assets of any such trust shall remain subject to the claims of creditors of
the Company contributing such assets, and no Participant or any other person
shall have any beneficial interest in or other claim to the assets of any such
trust beyond that of a general creditor as provided above. Any payments made to
or on behalf of a Participant from any such trust shall fully discharge the
liability of the Company to such Participant under the Plan to the extent of the
amount so paid. If Alberto-Culver Company elects to establish one or more such
trusts, the Plan Administrator shall have the right to select, remove, and
replace the trustee thereof at any time in its sole discretion, and shall enter
into one or more agreements governing such trust containing such terms as it
determines, and may modify, amend or revoke any such agreements, all in his sole
discretion. Anything else to the contrary notwithstanding, in no event shall any
amount be deposited on or after August 17, 2006, into any trust, or otherwise
set aside in an arrangement designated by the Internal Revenue Service, for the
payment of benefits to any Participant who either is, or at the time of his
termination of employment was, either subject to Section 16 of the Securities
Exchange Act of 1934, or an executive officer whose compensation is required to
be included in the Company’s annual proxy statement, during any “restricted
period” as defined in Section 409A(b)(3) of the Code, as amended by Section 116
of the Pension Protection Act of 2006.

 

3.2

Vesting

A Participant is always 100% vested in such Participant’s own contributions and
the earnings thereon. Except as otherwise provided in a separate agreement
pursuant to Section 2.8(f),

 

- 8 -



--------------------------------------------------------------------------------

Participants will vest in all Company contributions upon the earliest to occur:
(i) Participant’s completion of five Years of Service (as defined in the Profit
Sharing Plan), (ii) Participant’s Retirement (as defined in the 2003 ACSOP),
(iii) Change in Control occurs as set forth in Section 2.9, and
(iv) Participant’s death or Disability.

 

3.3

In-Service Withdrawals

Except as described in this Section 3.3 (or procedures established by the Plan
Administrator pursuant to Section 2.6), the date upon which deferral
distributions commence and the number of equal annual installments payable
starting on such commencement date shall be irrevocable. Participants may
request to receive an early distribution of all or a portion of the vested
balance of the account owed to the Participant, except that a Participant may
only receive an early distribution of an amount deferred after December 31,
2004, or the income thereon, to the extent necessary to satisfy an
“Unforeseeable Emergency” as provided below A single-sum payment shall be paid
to Participants who request such distribution. An early distribution paid to a
Participant shall result in a penalty equal to 10% of such early distribution.
The Participant will forfeit all right, title and interest to an amount equal to
such penalty. The early distribution shall be paid to the Participant net of the
10% penalty and any required withholding taxes pursuant to Section 3.9.

Notwithstanding the preceding paragraph, any request for an early distribution
of all or a portion of the vested balance of the account owed to the Participant
on account of an “Unforeseeable Emergency” shall not bear the 10% early
distribution penalty and may be requested for any amounts deferred hereunder.
For purposes of this Section 3.3, an Unforeseeable Emergency is a severe
financial hardship to the Participant resulting from a sudden and unexpected
illness or accident of the Participant or of a dependent (as defined in
Section 152(a) of the Code) of the Participant, loss of the Participant’s
property due to casualty, or other similar extraordinary and unforeseeable
circumstances beyond the control of the Participant. The determination of
whether a request for an early distribution is on account of an Unforeseeable
Emergency shall be made by the sole discretion of the Plan Administrator who
shall apply the standards prescribed under Section 409A of the Code.

Any early distribution on account of an Unforeseeable Emergency may not be made
to the extent such hardship is or may be relieved by (i) reimbursement or
compensation by insurance or otherwise, (ii) liquidation of the Participant’s
assets, to the extent the liquidation of such assets would not itself cause
severe financial hardship, (iii) obtaining a loan either within the provisions
of the 401(k) Plans or from a third Party lender or (iv) cessation of deferrals
under the Plan. Early distributions because of an Unforeseeable Emergency will
only be permitted to the extent reasonably needed to satisfy the emergency need
in addition to any amounts necessary to pay any federal, state or local income
taxes reasonably anticipated to result from the early distribution.

 

3.4

Beneficiary Designation

Each Participant shall have the right to designate a Beneficiary to receive
death benefits under the Plan. If no Beneficiary designation is made or if no
such designated Beneficiary survives the Participant, the Plan Administrator
shall direct benefit payments to be made to the Participant’s spouse or to the
Participant’s estate if no spouse is living.

 

- 9 -



--------------------------------------------------------------------------------

3.5

Death Benefits

Death benefits shall be paid as a single-sum to the Participant’s Beneficiary
within 90 days after the last day of the month in which the later event occurs
(i) written notice is given to the Plan Administrator of Participant’s death and
an official copy of the death certificate and (ii) a proper Beneficiary has been
determined by the Plan Administrator in accordance with Section 3.4.

 

3.6

Administration

Alberto-Culver Company shall be the “administrator” of the Plan for purposes of
Section 3(16)(A) of ERISA. The Plan shall be administered on behalf of
Alberto-Culver Company by the Plan Administrator, subject to the oversight of
the Compensation Committee; provided, however, that if at any time no individual
has been appointed as Plan Administrator, the Plan shall be administered under
the oversight of the Compensation Committee by the Vice President, Worldwide
Human Resources of Alberto-Culver Company or persons acting under his authority
and supervision, who shall have all authority of the Plan Administrator
hereunder. The Plan Administrator shall have full power to construe, administer
and interpret the Plan and full power to adopt such rules and regulations as
he/she may deem necessary or desirable to administer the Plan. Any rule,
regulation or procedure adopted by the Plan Administrator that is inconsistent
with any provision of the Plan that is administrative or ministerial in nature
shall be deemed an amendment to the Plan to the extent of the inconsistency.
Subject to Compensation Committee review, which decision to review shall be in
the sole discretion of the Compensation Committee, the Plan Administrator’s
decisions are final and binding on all parties.

 

3.7

Administrative Fees and Expenses

All fees and expenses incurred by the Plan in connection with the administration
of the Plan shall be paid by the Company.

 

3.8

Claims Procedure

Any Participant or Beneficiary, or any other person asserting the right to
receive a benefit under this Plan by virtue of his relationship to a Participant
or Beneficiary (the “Applicant”), who believes that he has the right to a
benefit that has not been paid, must file a written claim for such benefit in
accordance with the procedures established by the Plan Administrator. All such
claims shall be filed not more than one year after the Applicant knows, or with
the exercise of reasonable diligence should have known, of the basis for such
claim. The preceding sentence shall not be construed to require a Participant or
Beneficiary to file a formal claim for the payment of undisputed benefits in the
normal course, but any claim that relates to the amount of any benefit shall in
any event be filed not more than one year after payment of such benefit
commences. The Plan Administrator may retain third party Plan Administrators and
recordkeepers for the purpose of processing routine matters relating to the
payment of benefits, but correspondence between a Participant, Beneficiary or
other person and such third parties shall not be considered claims for purposes
of this Section, and a person shall not be considered a Applicant until he has
filed a written claim for benefits with the Plan Administrator.

All claims for benefits shall be processed by the Plan Administrator, and the
Plan Administrator shall furnish the Applicant within 90 days after receipt of
such claim a written notice that specifies the reason for the denial, refers to
the pertinent provisions of the Plan on which the

 

- 10 -



--------------------------------------------------------------------------------

denial is based, describes any additional material or information necessary for
properly completing the claim and explains why such material or information is
necessary, and explains the claim review procedures of this Section 3.8, and the
Applicant’s right to bring an action under Section 502 of ERISA, subject to the
restrictions of paragraph 502(e) if the request for review is unsuccessful. The
90 day period may be extended by up to an additional 90 days if the Plan
Administrator so notifies the Applicant prior to the end of the initial 90 day
period, which notice shall include an explanation of the reason for the
extension and an estimate of when the processing of the claim will be complete.
If the Plan Administrator determines that additional information is necessary to
process the claim, the Applicant shall be given a period not less than 45 days
to furnish the information, and the time for responding to the claim shall be
tolled during the period of time beginning on the date on which the Applicant is
notified of the need for the additional information and the day on which the
information is furnished (or if earlier the end of the period for furnishing the
information).

If the claim is denied in whole or in part, or if the decision on the claim is
otherwise adverse, the Applicant may, within 60 days after receipt of such
notice, request a review of the decision in writing. If the Applicant requests a
review, the Compensation Committee (or such other fiduciary as the Compensation
Committee may appoint for such purpose) shall review such decision. The
Compensation Committee’s decision on review shall be in writing and furnished
not more than five days after the meeting at which the review is completed, and
shall include specific reasons for the decision, written in a manner calculated
to be understood by the Applicant, shall include specific references to the
pertinent provisions of the Plan on which the decision is based, and shall
advise the Applicant of his right to bring an action under Section 502 of ERISA,
subject to the limitations set forth below.

The Compensation Committee’s decision on review shall be delivered to the
Applicant not more than 60 days after the request for review is received, which
may be extended to not more than 120 days if special circumstances require and
Applicant is notified of the extension by the end of the initial 60 day period,
which notice shall explain the reason for the delay and include an estimate of
the time at which the review will be complete

As additional consideration for receipt of benefits hereunder, each Participant
agrees and covenants, on behalf of himself, his Beneficiaries, and all persons
claiming through him, not to initiate any action before any court, under
Section 502 of ERISA or otherwise, or before any administrative agency or
quasi-judicial tribunal, for any benefit under the Plan, without having first
filed a claim for such benefit and requested review of any adverse decision on
such claim in accordance with this Section and the procedures established by the
Plan Administrator pursuant to this Section, and in any event not more than 180
days after receipt of the decision on review of the adverse claim decision.

 

3.9

Tax Liability

The Company will withhold all required taxes from any payment of benefits. Any
tax which is payable upon an amount deferred under the Plan at the time of
deferral or subsequent vesting shall be withheld from other current compensation
payable to the Participant, and if no current compensation is otherwise payable
the Company shall require such Participant to pay the amount of such tax to the
Company. In the event a Participant is subject to tax under Section 409A of the
Code, payment of his vested balance may be accelerated to the extent necessary
to pay such tax.

 

- 11 -



--------------------------------------------------------------------------------

IV.

Exempt Status

The Plan constitutes an unfunded supplemental retirement plan and is fully
exempt from Parts 2, 3, and 4 of Title I of ERISA. The Plan shall be governed
and construed in accordance with Title I of ERISA.

 

V.

Indemnification

The Plan Administrator, employees, officers and directors of the Company shall
not be held liable for, and shall be indemnified and held harmless by the
Company against, any loss, expense or liability relating to the Plan which
arises from any action or determination made in good faith.

 

VI.

Amendment and Termination

The Company has established the Plan with the intention and expectation to
maintain the Plan for an indefinite period of time. However, Alberto-Culver
Company, through action by either the Compensation Committee or the Board of
Directors of the Alberto-Culver Company, reserves the right to amend or to
terminate the Plan at any time without Participant or Beneficiary consent. No
amendment, however, may reduce the balance in a Participant’s account.
Participants and Beneficiaries shall be notified of such amendment or
termination as soon as reasonably practical, but any delay in giving such notice
shall not affect the effectiveness of the amendment or termination. The Company
shall have the absolute right to pay each Participant his/her entire vested
interest in the Plan in a single-sum upon termination of the Plan.

 

VII.

Miscellaneous

 

7.1

Nonassignability

Neither a Participant nor any other person shall have any right to commute,
sell, assign, transfer, pledge, anticipate, mortgage or otherwise encumber,
transfer, hypothecate or convey in advance of actual receipt the amounts, if
any, payable hereunder, or any part thereof, which are, and all rights to which
are, expressly declared to be nonassignable and nontransferable. No part of the
amounts payable shall, prior to actual payment, be subject to garnishment,
seizure or sequestration for the payment of any debts owed by a Participant or
any other person, nor be transferable by operation of law in the event of a
Participant’s or any other person’s bankruptcy or insolvency. Notwithstanding
the foregoing, the Company shall have the right to offset any amount owed to it
against the amount payable to a Participant or his Beneficiary, or to defer
payment until any dispute with respect to any amount owed has been resolved.

 

7.2

No Contract of Employment

The terms and conditions of this Plan shall not be deemed to constitute a
contract of employment between the Company and the Participant, and neither the
Participant nor the Participant’s Beneficiary shall have any rights against the
Company except as may otherwise be specifically provided herein. Moreover,
nothing in this Plan shall be deemed to give a Participant the right to be
retained in the service of the Company or to interfere with the right of the
Company to discipline or discharge him/her at any time.

 

- 12 -



--------------------------------------------------------------------------------

7.3

Participant Litigation

In any action or proceeding regarding the Plan, Participants, employees or
former employees of the Company, their Beneficiaries or any other persons having
or claiming to have an interest in this Plan shall not be necessary parties and
shall not be entitled to any notice or process. Any final judgment which is not
appealed or appealable and may be entered in any such action or proceeding shall
be binding and conclusive on the parties hereto and all persons having or
claiming to have any interest in this Plan.

 

7.4

Participant and Beneficiary Duties

Persons entitled to benefits under the Plan shall file with the Plan
Administrator from time to time such person’s post office address and each
change of post office address. Each such person entitled to benefits under the
Plan also shall furnish the Plan Administrator with all appropriate documents,
evidence, data or information which the Plan Administrator considers necessary
or desirable in administering the Plan.

 

7.5

Governing Law

The provisions of this Plan shall be construed and interpreted according to the
laws of the State of Illinois to the extent not pre-empted by the laws of the
United States.

 

7.6

Validity

In case any provision of this Plan shall be held illegal or invalid for any
reason, such illegality or invalidity shall not affect the remaining parts
hereof, but this Plan shall be construed and enforced as if such illegal and
invalid provision had never been inserted herein.

 

7.7

Notices

Any notice or filing required or permitted to be given to the Plan Administrator
or the Company under the Plan shall be sufficient if in writing and hand
delivered, or sent by registered or certified mail to the Alberto-Culver Company
at its principal executive offices attention Plan Administrator with a copy to
the General Counsel of Alberto-Culver Company. Notices shall be deemed given as
of the date of delivery or, if delivery is made by mail, as of the date shown on
the postmark on the receipt for registration or certification. Any notice
required or permitted to be given to a Participant shall be sufficient if in
writing and hand delivered or sent by first class mail to the Participant at the
last address listed on the records of the Company.

 

7.8

Successors

The provisions of this Plan shall bind and inure to the benefit of Company and
its successors and assigns. The term successors as used herein shall include any
corporate or other business entity which shall, whether by merger,
consolidation, purchase or otherwise acquire all or substantially all of the
business and assets of the Company, and successors of any such corporation or
other business entity.